ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_04_EN.txt. 67

DISSENTING OPINION OF JUDGE KOROMA

I regret that I am unable to agree or to support the present Judgment
of the Court. All the more so when much of the reasoning deployed to
reach the findings on jurisdiction and admissibility should have led to the
opposite conclusions.

Although the Court in its Judgment of 1 July 1994 did not expressly
state it lacked jurisdiction in this case, it was equally unable to declare it
had jurisdiction to entertain the dispute on the basis of the Application
filed by Qatar on 8 July 1991.

The Court, in that Judgment, held that the exchange of letters of
19 December 1987, as well as the Doha Minutes of 25 December 1990,
constituted international agreements, creating rights and obligations for
the Parties — Qatar and Bahrain.

Both Parties had acknowledged the nature of the 1987 document as
an international agreement, but they also agreed that it did not by itself
provide an immediate basis for enabling the Court to exercise jurisdic-
tion.

By the terms of that Agreement:

“All the disputed matters shall be referred to the International
Court of Justice, at The Hague, for a final ruling binding upon both
parties, who shall have to execute its terms.” (Application, p. 46.)

Paragraph 3 provides for the setting up of a Tripartite Committee:

“for the purpose of approaching the International Court of Justice,
and satisfying the necessary requirements to have the dispute sub-
mitted to the Court .. .” (Ibid)

In construing these provisions, Qatar maintains that the Parties clearly
and unconditionally conferred upon the Court jurisdiction to deal with
the disputed matters between them; that the work of the Tripartite Com-
mittee was directed solely to considering the procedures to be followed to
implement the commitment thus made to seise the Court; and that there
was nothing to show that any particular method or procedure ought to
have been followed to that end, provided that the seisin of the Court took
place in accordance with its regulations and instructions.

Bahrain, for its part, maintains that the texts in question expressed
only the Parties’ consent in principle to a seisin of the Court, but that
such consent was clearly subject to the conclusion of a special agreement
marking the end of the work of the Tripartite Committee, setting forth
the questions to be put to the Court by mutual agreement and settling a

65
68 DELIMITATION AND QUESTIONS (DISS. OP. KOROMA)

number of related procedural questions. Bahrain further maintains
that its interpretation of the texts is corroborated by the subsequent con-
duct of the Parties, in so far as the work of the Tripartite Committee, in
which the two Parties participated, was concerned exclusively with the
drawing up of a Special Agreement to submit the disputed matters to the
Court.

The Court, in rejecting Bahrain’s interpretation of paragraph 3 of the
Agreement, stated as follows:

“while it is undeniable that the Tripartite Committee focused exclu-
sively upon the attempt to finalize the text of a special agreement
determining the subject-matter of the dispute, this does not at all mean
that the Parties took that approach to be the only one sanctioned
by the Agreement of 1987” (Judgment, para. 28; emphasis added).

It is obvious that the drawing up of the Special Agreement, determining
the subject-matter of the dispute, was not the only one function contem-
plated by the 1987 Agreement, as certain other consequences would have
had to follow if that Agreement had been drawn up and which could
have been given expression either in the Agreement itself or in a related
document. But, as recognized by the Judgment, the Tripartite Committee
primarily focused on the conclusion of the Special Agreement “because
that course appeared to it, at the time, to be the most natural and best
suited to give effect to the consent of the Parties” (Judgment, para. 28).

In my view, this clearly demonstrates that the 1987 Agreement was
subject to the following conditions:

(i) the conclusion of a Special Agreement by the Tripartite Committee
for approaching the Court;

Gi) that the consent to confer jurisdiction was conditional on reaching
such an agreement by the Tripartite Committee.

Thus, the Agreement, objectively interpreted, demonstrates that the
consent of the Parties to confer jurisdiction on the Court was conditional
upon a Special Agreement being concluded. Accordingly, the consent
which the Court had deduced from the Agreement was conditional on a
joint agreement being reached by both Parties with the assistance of the
Committee. That such an agreement was necessary was the reason the
Committee held six meetings and concentrated on that issue. It is only
this reading of the 1987 Agreement which offers adequate and sufficient
explanation for the activities of the Committee and its raison d'être.

This interpretation of the Committee’s mandate is further reinforced
by the fact that the Kingdom of Saudi Arabia was requested “to continue
its good offices to guarantee the implementation of these terms”.

A similar request was made in paragraph 2 of the 1990 Doha Minutes
which read as follows:

“(2) The good offices of the Custodian of the Two Holy Mosques,
King Fahd Ben Abdul Aziz, shall continue between the two coun-

66
69 DELIMITATION AND QUESTIONS (DISS. OP. KOROMA)

tries until the month of Shawwal 1411 A.H., corresponding to May
1991. Once that period has elapsed, the two parties may submit the
matter to the International Court of Justice in accordance with the
Bahraini formula, which has been accepted by Qatar, and with the
procedures consequent on it. The good offices of the Kingdom of
Saudi Arabia will continue during the period when the matter is
under arbitration.”

Both these provisions suggest that the role of Saudi Arabia in using its
good offices to reach an agreement on the subject-matter of the dispute
was independent of the act of seising the Court. In fact, Saudi Arabia’s
efforts were to continue even if the dispute were submitted to the Court.
Thus an agreement on the subject-matter of the dispute was a condition
precedent for jurisdiction to be conferred. This condition was not ful-
filled prior to the submission of Qatar’s unilateral Application on 8 July
1991.

On the matter of seisin of the Court, the Court’s analysis and conclu-
sion of the provision “Once that period has elapsed, the two Parties may
submit the matter to the International Court of Justice in accordance
with the Bahraini formula . . .”, as denoting an option or even a right of
unilateral seisin, in my view, does not bear close scrutiny, both in terms
of interpreting the provision and given the chronology of the dispute. In
the first place, the appropriate emphasis in this provision should not be
given to the word “may”, which, according to the Judgment of the Court,
may allow either Party or both Parties to seise the Court, but rather on
the correct interpretation to be given to the expression “al-tarafan” in the
context of the Agreement.

The Court, in interpreting that expression, reached the conclusion that
given the failure to negotiate the Special Agreement, the Parties were
to be understood as now having agreed on a right of unilateral applica-
tion.

This conclusion is reached after the Court itself had acknowledged that
the expression “al-tarafan” — “the parties”, “the two parties” — was
substituted for the words “either of the two parties” in the Doha Agree-
ment itself. I find it hard to understand and also untenable that the Court
could have reached this conclusion in the face of those changes which
were made to the draft of the Agreement, accepted by both Qatar and
Bahrain, and supported by the travaux préparatoires, which is undis-
puted by both Parties.

If, as the Court has found, unilateral seisin was contemplated and
expected, it is incomprehensible why the proposed changes were made
and agreed to by both Parties. Moreover, if unilateral seisin was contem-
plated, the original text would have remained as it was proposed and
would have read as follows: “Once that period has elapsed, [either] party
may submit the matter to the International Court of Justice . . .” But
“either party” was changed and replaced with “the parties” or “the two
parties”, and this was accepted by both Qatar and Bahrain. This, reason-

67
70 DELIMITATION AND QUESTIONS (DISS. OP. KOROMA)

ably, suggests that what was intended was a joint approach to the Court.
This conclusion is even stronger and persuasive when read together with
the “Bahraini formula”, according to which: “The Parties request the
Court to decide any matter of territorial right or other title . . .” That
“formula” also stipulates that it is “the Parties” not “either of the
parties” that may request the Court to decide any matter of territorial
right or other title.

By way of analogy, Article III of the Optional Protocol concerning the
Settlement of Disputes of the Law of the Sea, provides as follows:

“The Parties may agree, within a period of two months after one
party has notified its opinion to the other that a dispute exists, to
resort not to the International Court of Justice but to an arbitral
tribunal. After the expiry of the said period, either Party to this
Protocol may bring the dispute before the Court by an application.”
(United Nations, Treaty Series, Vol. 450, 1963, p. 172.)

Similarly, under this Protocol, “the Parties”, not “either Party”, first
have to agree to resort to an arbitral tribunal in case of a dispute. Where
it is intended that either party may bring the dispute before the Court
after an expired period by an application, it is so explicitly stated and
leaves no room for doubt that one party may bring the dispute before the
Court. On the other hand, the 1990 Agreement states: “After the end of
this period, the Parties may submit the matter to the International Court
of Justice in accordance with the Bahraini formula, . . .”

The similarities between this Protocol and the Doha Minutes are not
only striking and unambiguous, but the Protocol lends further clarity to
the text of Doha. Nor is this conclusion vitiated by the rules of interpre-
tation embodied in Article 31 of the 1969 Vienna Convention on the Law
of Treaties, that a treaty must be interpreted in good faith in accordance
with the ordinary meaning to be given to its terms in their context and in
the light of its object and purpose. The ordinary meaning of the “parties”
is that the two or both Parties jointly must submit their dispute to the
Court and neither the Doha Minutes nor the Bahraini formula has as its
object and purpose the unilateral seisin of the Court.

From a jurisdictional point of view, therefore, and for this stage of the
dispute, the crucially important issue was that of consent: whether con-
sent was granted conferring jurisdiction on the Court, on what condi-
tions, and whether those conditions were met by Qatar’s unilateral Appli-
cation. Both legal principles and the fundamental jurisprudence of the
Court have always founded jurisdiction upon the clear and unambiguous
consent of the parties to a dispute. While the Court has tended to refine
this principle to allow for the intention of the parties to be determined in

68
71 DELIMITATION AND QUESTIONS (DISS. OP. KOROMA)

particular circumstances, it has remained constant that clear and indubi-
table consent remains the basis for the assumption of jurisdiction. Not
only must such consent be clear and unambiguous, it only acquires its
validity if and when the procedure or the conditions under which it was
granted have been met. In my view, the unilateral Application of Qatar
did not meet the requirements laid down in both the 1987 Agreement and
the 1990 Doha Minutes for the Court to be in a position to assume juris-
diction in this matter.

Qatar had initiated these proceedings in accordance with Article 40,
paragraph 1, of the Statute of the Court read with Article 38 of the Rules
of Court. Article 40, paragraph 1, of the Statute provides as follows:

“Cases are brought before the Court, as the case may be, either by
the notification of the special agreement or by a written application
addressed to the Registrar. In either case the subject of the dispute
and the parties shall be indicated.”

According to Article 38, paragraph 1, of the Rules of Court:

“When proceedings before the Court are instituted by means of an
application addressed as specified in Article 40, paragraph 1, of the
Statute, the application shall indicate the party making it, the State
against which the claim is brought, and the subject of the dispute.”

Qatar, having brought this matter by means of a written Application,
the Application should indicate the party making it, the State against
which the claim is brought, and the subject of the dispute. It was, there-
fore, a prerequisite to indicate the subject of the dispute to enable the
Court to assume jurisdiction.

When the Court by its Judgment of 1 July 1994 afforded the Parties
to submit “the whole of the dispute”, based on the terms of the 1987
Agreement and the 1990 Doha Minutes, it implied that this had not
been done by Qatar’s Application of 8 July 1991. It also implied that
there had to be an agreement between the Parties for “the whole dispute”
whether separately or jointly to be submitted to the Court. If this
were not so, the Court could just specifically have instructed Qatar to
amend its Application, to enable it to decide on its jurisdiction. Since no
agreement was reached within the time allotted, the Court had accord-
ingly not been seised of “the whole of the dispute” by “the Parties” as
comprehended by the “Bahraini formula”. It would be stretching credu-
lity too far to hold that the Applicant by its “Act” of 30 November 1994
had completed the circle, as it were, by mentioning “Zubarah” in its
amended Application, even though no agreement had been reached both
as contemplated by the “Bahraini formula”, and by the 1 July 1994
Judgment.

Bahrain did not agree to the formulation of the Zubarah issue over

which it claims sovereignty, as presented by Qatar, and, as the record
shows, Zubarah has been one of the main bones of contention that the

69
72 DELIMITATION AND QUESTIONS (DISS. OP. KOROMA)

Parties had not been able to reach agreement to seise the Court of the
dispute. To accept that the reformulation of this issue by Qatar alone,
without the agreement of the other Party, and for the Court to accept
that such reformulation has now invested it with “the whole dispute”,
does not, in my view, lend conviction to the Court’s Judgment. It is evi-
dent that the conditions stipulated in the Agreements that “the Parties”
submit “the whole dispute”, underlying the consent to confer jurisdiction
had not been met and the Court is not therefore in a position to assume
jurisdiction in this matter.

The Judgment also considered the links which exist between jurisdic-
tion and seisin and their correlation to the issue before the Court. That
the Court will lack jurisdiction to deal with a case so long as the relevant
basis of jurisdiction has not been supplemented by the necessary act of
seisin is unimpeachable. But this statement is subject to any special pro-
vision upon which the parties may have agreed as to the method of insti-
tuting proceedings under a given title of jurisdiction. It is in this sense
that I would tend to agree with the submission that “seisin” is an integral
part of consensual jurisdiction.

When this principle is applied to the Doha document, and in attempt-
ing to determine the meaning of the Arabic term “al-tarafan”, which
Qatar had maintained could be interpreted to mean “the two parties”
acting separately, and Bahrain that it was intended to mean “the two par-
ties” acting together or jointly, it leaves enormous room for doubt. The
disagreement relates to the issue of the method of approaching the Court,
whether separate seisin was contemplated by the Doha Agreement as
contended by Qatar, or joint seisin was intended, as Bahrain maintains.
The Judgment acknowledges that the expression “al-tarafan” is ambigu-
ous by itself to give the true intention of the Parties.

Notwithstanding the serious ambiguities and lack of clarity surround-
ing the crucial aspects of the Agreements, and which do not make for a
decisive resolution of the issues in contention, the Court has held that it
could validly be seised by means of a unilateral application. This conclu-
sion is not unimpeachable. To find as a basis for jurisdiction, the evi-
dence must be clear and preponderant. Here the evidence is not of such
quality. Hence, I do not find this conclusion, like the rest of the Judg-
ment, impeccable.

Similarly, the Judgment of 1 July 1994 contemplated an agreement
when it enjoined the Parties to submit to the Court “the whole of the
dispute” as circumscribed by the “Bahraini formula”. Since neither the
“Act” of Qatar of 30 November nor the “Report” of Bahrain, evinced an
agreement between the two Parties to submit “the whole of the dispute”
to the Court, the Court does not accordingly have before it “the whole of
the dispute”, a prerequisite for conferring jurisdiction on it in terms of
the Doha Minutes, and without which it cannot be in a position to
assume jurisdiction.

In view of the foregoing, and taking into account the 1 July 1994 deter-

70
73 DELIMITATION AND QUESTIONS (DISS, OP. KOROMA)

mination by the Court that it did not have “the whole of the dispute”
before it to enable it to assume jurisdiction on the matter, which defect
was not cured by the inability of the two Parties to reach an agreement to
submit the whole of the dispute, I am not persuaded that the Court is
entitled to assume jurisdiction in this matter. This conclusion is in accord-
ance with the material before the Court, and with its Judgment of 1 July
1994. The Court should accordingly have decided that it lacked jurisdic-
tion, and that the claim is inadmissible.

(Signed) Abdul G. Koroma.

71
